Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claim 1, the limitation describing α, the claim states that α represents the flocculant/detergent ratio needed to “remove sufficient detergent.” While the claim does not specifically recite what a “sufficient” amount of detergent is, Examiner is interpreting the term “sufficient” similar to “effective amount” that details how the term would be considered definite as the function is clearly stated in the specification (see MPEP 2173.05(c)). In this case, a “sufficient” amount of detergent removed in the claim is interpreted broadly as any desired amount dependent on the amount of flocculant added. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is considered to be Xu et al. (US 2018/0171529 in IDS). Xu teaches an apparatus with similar structure (washing chamber, detergent dispensing unit, flocculant dispensing unit, and a water purification system with a flocculation chamber and separator). Xu also teaches that the flocculant dosage is controlled via a specific equation ([0010]-[0019]).  However, Xu fails to teach the purification system including a programmed control unit that is configured to operate the various elements of the system in accordance with the claimed equation. No prior art was found that would obviate modifying the Xu equation to the claimed equation for flocculant dosage control. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777